Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 9-12, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 4 merely refers to an intended use recitation in that no footwear has been positively recited as part of the invention/combination.  The claims only claim an attachment and therefore it is not clear what further limitations applicant intends to encompass with this claim.  It is not clear if footwear is positively recited or is merely an intended use recitation.
     In claim 6 the phrase “single-use” is vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.
     Claim 7 is vague and indefinite in that it is not clear what further limitations applicant intends to encompass with such language, this claim appears to merely recite how the previously recited “tab” is intended to be used.
     In claim 9 the phrase “entire length of the footwear” attempts to define the attachment in reference to an undefined and unclaimed element, i.e. footwear rendering the claim vague and indefinite.

     In claims 18 and 19 the phrase “cup-shaped” is vague and indefinite because it is not clear what structural limitations are encompassed by such a phrase.
     In claims 20 and 21 the phrases “configured to…” are confusing, vague, and indefinite because it is not clear what structural limitations are intended to be encompassed by such phrases, i.e. a particular shape, additional elements, etc. or what elements are required by said phrases.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberger (2015/0113835)
     Rosenberger shows an outsole cushion attachment (30) releasably attachable to footwear (20), the
attachment comprising: an upper layer (34): a release layer (adhesive as discussed in paragraphs [0046] and [0027] and shown at 15) disposed on the upper layer (34/14), the release layer for releasably attaching the attachment to an outsole (22, 24, 26) of the footwear (20), a lower layer (32): and a cushioning section (36) disposed between the upper (34) and lower layers (32) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 9, 10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettis (2008/0163518) in view of Rosenberger (2015/0113835).
     Pettis shows an outsole cushion attachment (10) releasably attachable to footwear (2), the
attachment comprising: an upper layer (15): a release layer (15) disposed on the upper layer (15), the release layer for releasably attaching the attachment to an outsole (7) of the footwear (2), a lower layer (20): and a cushioning section (34) disposed between the upper (15) and lower layers (20) substantially as claimed except for the adhesive being disposed on a separate layer of material.  Rosenberger teaches providing an upper layer (34) on a cushioning layer (36) for disposing an adhesive (15) thereon.  It would have been obvious to provide an upper layer as taught by Rosenberger in the attachment of Pettis to provide a supportive upper layer for disposing the adhesive thereon so that it does not absorb into the cushioning layer.
      In reference to claims 13-17, Pettis teaches the use of foam-like materials (see end of paragraph [0022]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 5-8, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettis as modified above as applied to claims 1, 3, 4, 9, 10, and 13-17 above, and further in view of Asquith (2011/0047815).
Pettis as modified above shows an attachment substantially as claimed except for a tab.  Asquith teaches providing a tab (8) on an attachment (10).  It would have been obvious to provide a tab as taught by Asquith in the attachment of Pettis as modified above to assist in removal of the attachment.
     In reference to claims 18-21, Asquith teaches providing “cup-like” cut outs (12) through a thickness of an attachment and adhesive is inherently located around such at (4).  It would have been obvious to provide “cup-like” cut outs as taught by Asquith in the attachment of Pettis to increase cushioning, decrease weight, to permit air flow, etc..
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettis as modified above as applied to claims 1, 3, 4, 9, 10, and 13-17 above, and further in view of Marandos (2012/0216428).
     Pettis as modified above shows an attachment substantially as claimed except for trim lines.  Marandos teaches providing trim lines (72) on an attachment.  It would have been obvious to provide trim lines as taught by Marandos in the attachment of Pettis to allow a user to customize an attachment for different sizes of shoes.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettis as modified above as applied to claims 1, 3, 4 9, 10, and 13-17 above, and further in view of Milner (2006/0207123).
     Pettis as modified above shows an attachment substantially as claimed except for providing an anti-bacterial substance.  Milner teaches providing an anti-bacterial substance (see end of paragraph [0042]).  It would have been obvious to provide an anti-bacterial substance as taught by Milner in the attachment of Pettis as modified above to decrease bacterial contamination.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732